DETAILED ACTION
This is responsive to the amendment dated 4/14/22. Claims 1, 3, and 6 - 19 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 10 is objected to because of the following informalities:  --one or more-- should be inserted in between “the” and “foot” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 7, 3, and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder et al. (US 2016/0374619 hereinafter Borkholder) in view of Hall et al. (US 2016/0000378 hereinafter Hall) and et al. (US 4,314,382 hereinafter Ginsburg).
Regarding claims 1 and 3, Borkholder discloses an analytical toilet comprising: a toilet (para. [0048]), a floating seat (seat, figure 1) for supporting a user about the toilet; one or more seat load cells (BCG 1-4, fig. 2, fig. 6, para. [0051]) for measuring weight on the seat; and a floating hinge (fig. 1, fig. 5, para. [0066]) for connecting the seat to the toilet.  
Borkholder however does not explicitly show a toilet bowl for receiving excreta or a frame which supports the bowl. Attention is turned to Hall which teaches a similar analytical toilet having a bowl (2) and a frame (1, shroud surrounding bowl) which supports the bowl.  It would have been obvious to have included a bowl and frame in the toilet of Borkholder so that it can receive excreta and function as intended.
Borkholder does not show the particulars of the floating hinge.  Attention is turned to Ginsburg which teaches a similar floating hinge structure (abstract) having a hinge case (12, 13 collectively)(as per claim 3) in which a pivot bar is located (23, 24, 33, collectively), whereby the pivot bar is rotatably attached to the toilet at a second end (24 is seated in and rotates in slot 15 and is attached to the toilet seat; see that bowl leaf 10 is connected to rear end 50 of the toilet); while the first end (33) is rotatably connected to the toilet seat (52)(note that 23 attached to seat leaf 20 is seated within 34, and 33 is rotatably seated in 12 and therefore, 33 is rotatably connected to the toilet seat).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the hinge structure of Borkholder for that of Ginsburg so that sensors of different sizes can be accommodated under the toilet seat while also enabling the use of a lid (abstract). 
Regarding claim 7, Borkholder shows all of the instant invention as discussed above, and further provides a processor (paras. [0002],[0029], [0030]) which can receive and transmit data from the load cells. Changes in apparent weight are measured by the BCG load cells, received/captured by the processor, and communicated to a base station or other environmental monitoring system. 
Regarding claim 11, Borkholder discloses all of the instant invention as discussed above, but does not show at least one health and wellness sensor for determining at least one property of excreta.  Attention is again turned to Hall, which teaches a similar analytical toilet having a plurality of sensors at preferential locations within the bowl (including urine sensors (3,6) and fecal sensors (para. [0084], [0081]) for determining at least one property of the excreta.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided excreta sensors in the toilet of Borkholder as modified so that data about a user’s health can be noninvasively gathered (Hall, para. [0002]). 
Regarding claim 12, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides that the least one property is at least one of weight, volume, flow rate (para. [0084]) or content (para.[0088]) of urine. 
Regarding claim 13, Borkholder as modified shows all of the instant invention as discussed above, and Hall further shows that the at least one property includes one or more of weight, gas/fumes, volume (para. [0084]), or content (para. [0088]) of feces. 
Regarding claim 14, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides that the health and wellness sensor comprises one or more of mass spectrometers, chromatographs, thermometers, electrodes, pH detectors (para. [0081], [0084]) or CCDs (para. [0082]). 
Regarding claim 15, Borkholder as modified shows all of the instant invention as discussed above, and Hall further provides a processor for receiving and transmitting data from the at least one health and wellness sensor (para. [0001], fig. 2, claim 10).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a processor in the device of Borkholder as modified in order to transmit, analyze, and communicate health data to authorized users (Hall, fig. 2). 
Regarding claim 16, Borkholder as modified shows all of the instant invention as discussed above, and further shows at least one health and wellness sensor for detecting health and wellness data about the user (ECG, PPG, IR thermometer)(fig. 1). 
Regarding claim17, Borkholder shows that the at least one health and wellness sensor comprises on or more of ECG, PPG, and thermometers (fig. 1)(para. [0048],[0052],[0053]).
Regarding claim 18, Borkholder as modified shows that the at least one health and wellness sensor is in the toilet seat (para. [0048], fig. 1). 
Regarding claim 19, Borkholder shows all of the instant invention as discussed above, and further provides a processor which can receive and transmit data from the sensors and communicate to a base station or other environmental monitoring system  (paras. [0002],[0029], [0030]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borkholder, Hall, and Ginsburg, as applied to claim 1, in view of Newham (US 11,141,030, with an effective filing of 4/23/19). 
Regarding claim 6, Borkholder as modified does not show that the floating hinge includes an electrical connection between the seat and the toilet. Attention is turned to Newham which teaches a similar analytical toilet system (10) with a patient monitoring system (fig. 2), having a seat (22) with a plurality of sensors (12a) and a hinge (24) whereby the hinge comprises an electrical connection (34a, 28 to 14) to the toilet, such data from the sensors is communicated to a controller (14) via the electrical connection.  It would have been obvious to one having ordinary skill in the art to have include the electrical connections in the hinge of Borkholder to connect to the controller or processor, since wired connections are known to be stable for communicating data. 
Claims  8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder, Hall, and Ginsburg, as applied to claim 1, in further view of Hall et al. (US 2018/0031411 hereinafter Hall ‘411). 
Regarding claim 8, Borkholder as modified shows all of the instant invention as discussed above, but does not show a foot scale positioned in front of the toilet for measuring user weight. Attention is turned to Hall ‘411 which teaches a similar analytical toilet (fig. 3) having a foot scale (304) positioned in front of the toilet (302) for measuring user weight (para. [0005]).  It would have been obvious to the ordinary artisan at the time of effective filing to have provided the foot scale of Hall ‘411 at the base of the toilet of Borkholder as modified so that an unobtrusive scale is always available for ease of use (abstract, para. [0004]).
Regarding claim 9, Borkholder as modified shows all of the instant invention as discussed above, and Hall ‘411 further provides one or more foot scale load cells supporting the foot scale for measuring weight on the foot scale (108)(para. [0026]). 
Regarding claim 10, Borkholder as modified shows all of the instant invention as discussed above, and Hall ‘411 further provides a processor (336, 334) for receiving and transmitting data from the foot scale load cells (para. [0039]). It would have been obvious to the ordinary artisan at the time of effective filing to have provided a processor which can receive and transmit data from the foot scale load cells so that data about user’s weight can be analyzed and communicated to a user (Hall ‘411, para. [0039]). 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive.
With respect to claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the pivot bar is designed to pivot up and down at one end as weight is added to or removed from the seat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that it is not reasonable to interpret the compound pin of Ginsburg as a pivot bar. The Examiner notes that the claims do not recite that the pivot bar pivots, merely that it is rotatably connected to the seat and toilet. As such, the claim language is broad enough to encompass a compound pin that allows for the toilet seat to rotate or pivot relative the toilet or about itself. 
Applicant does not substantively argue the remaining claims beyond noting that they depend from claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN DEERY/Primary Examiner, Art Unit 3754